Citation Nr: 9914854	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  94-33 846	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability by reason of service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The veteran had active military service from January 1979 to 
June 1988. 

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
December 1992, by the Waco, Texas Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for a total disability rating based on 
individual unemployability.  The notice of disagreement was 
received in October 1993.  The statement of the case was 
issued in May 1994.  A substantive appeal was received in 
June 1994.  

On October 8, 1996, the veteran appeared and offered 
testimony at a hearing before the undersigned member of the 
Board, sitting at Houston, Texas.  A transcript of this 
hearing is of record.  

In May 1997, the Board remanded the case to the RO for 
further development.  By a rating action in May 1998, the RO 
confirmed its previous denial of the veteran's claim.  A 
supplemental statement of the case was issued in May 1998.  A 
statement from the veteran was received in August 1998.  The 
case is now back before the Board.  

At the time of the Board's May 1997 remand, the additional 
issues of entitlement to service connection for neurological 
deficit of the upper extremities as secondary to residuals of 
an injury to the lumbar spine and an increased rating for 
residuals of an injury to the lumbar spine were also in 
appellate status.  However, by rating decision in May 1998, 
the RO granted service connection for myofascial pain 
syndrome of the cervical spine and shoulder girdle region, 
and assigned a 10 percent rating effective February 4, 1992.  
By that same rating action, the RO increased the rating for 
residuals of fracture of the lumbar spine from 30 to 40 
percent, effective January 11, 1994.  In a statement dated in 
August 1998, the veteran indicated that he was satisfied with 
the grant of service connection for the cervical spine and 
shoulder, as well as the increased rating assigned for the 
residuals of fracture of the lumbar spine.  Accordingly, 
those issues are no longer in appellate status. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Service connection is in effect for: residuals of 
fracture, lumbar spine, rated 40 percent disabling and 
myofascial pain syndrome of the cervical spine and shoulder 
girdle region, rated 10 percent disabling.  The  combined 
schedular rating is 50 percent.  

3.  The veteran has completed two years of college, and has 
had occupational experience as an aircraft mechanic; he was 
last employed in June 1988.  

4.  The veteran's service-connected disabilities are not so 
severe as to preclude his participation in all forms of 
substantially gainful employment consistent with his 
education and experience.  


CONCLUSION OF LAW

A total disability rating based on individual unemployability 
due to service-connected disabilities is not warranted.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321(b) 
(1), 3.340, 3.341, 4.16 and Part 4 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, we note that we have found that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, we find that he has 
presented a claim which is plausible.  Moreover, after 
careful review of the evidentiary record, we are also 
satisfied that all relevant facts have been properly 
developed.  Therefore, no further assistance to the veteran 
is required to comply with the duty to assist him as mandated 
by 38 U.S.C.A. § 5107(a).  

A.  Factual background.

Some of the basic facts in this case are not in dispute and 
may be summarized briefly.  The veteran has completed two 
years of college.  He has had occupational experience as an 
aircraft mechanic.  He last worked in June 1988.  Service 
connection is in effect for: residuals of fracture, lumbar 
spine, rated as 40 percent disabling; and myofascial pain 
syndrome of cervical spine and shoulder girdle region, rated 
as 10 percent disabling.  The combined schedular rating is 50 
percent. 

VA outpatient treatment reports covering the period from 
January 1991 to February 1992 show that the veteran received 
clinical attention for recurrent low back pain.  During a 
clinical visit on February 13, 1991, the veteran reported 
that his back went out on February 11, 1991.  He stated that 
he had back spasms and was unable to attend night classes on 
February 11th and February 12th, 1991.  It was noted that the 
veteran had intermittent back spasms around the fractured 
areas of L3 and L4, with x-rays showing healing around those 
areas.  The veteran was seen in February 1992, at which time 
he complained of sharp pain in the thoracic spine and 
shoulders occasionally; the pertinent diagnosis was low back 
pain secondary to old fractures, L3-L4.  

Received in December 1992 was a copy of a prescription, 
written in November 1992, indicating that the veteran had 
been prescribed Carisoprodol for the purpose of relaxing 
muscles and relieving discomfort associated with strains, 
sprains, spasms and other muscle injuries.  

On VA compensation examination in March 1993, the veteran 
complained of episodes of tingling and numbness of both upper 
extremities, usually after working.  He indicated that the 
episodes of tingling and numbness were sometimes associated 
with weakness of the upper extremities.  He noted that 
sometimes there was pain between the shoulder blades.  The 
veteran related that his worst problems were the muscle 
spasms of the back, pain in the lower back, and tightening of 
the muscles.  He reported radiation of pain to the posterior 
thighs on both sides.  He indicated that during such episodes 
he could not get up, stand up or ambulate for any significant 
period of time.  The veteran reported a history of falls in 
May, June and November 1992.  He indicated that the episodes 
of pain were daily, but that severe pains occurred once in 
two weeks to three months.  He noted that the pain episodes 
were also associated with nausea.  He denied any sphincter 
control loss.  

On examination, it was noted that the veteran ambulated 
freely, without any limp.  No postural abnormalities or fixed 
deformities were noted.  There was tenderness over the C7 
level, T12 level and around the L2-L3 level.  There was no 
tenderness of the sacroiliac joints.  No muscle spasms were 
noted.  There was tenderness on the anterior border to the 
trapezius on the left hand side, but none on the right hand 
side.  There was a forward flexion of 35 degrees in the 
cervical spine and 80 degrees in the lumbar spine, but the 
veteran complained of pain from 20 to 80 degrees.  Backward 
extension was 30 degrees in the cervical spine and 20 degrees 
in the lumbar spine; lateral flexion on the left side was to 
40 degrees in the cervical spine and 35 degrees in the lumbar 
spine.  Lateral flexion on the right side was to 40 degrees 
in the cervical spine and 30 degrees in the lumbar spine.  
Rotation was to 50 degrees in the cervical spine and 35 
degrees in the lumbar spine.  There was no limitation of 
expansion of the chest because of the decreased motion of the 
thoracic spine.  Straight leg raising was negative.  Patrick 
sign was negative.  The veteran was able to walk on his 
tiptoes and heels.  There was no evidence of weakness in the 
lower extremities; all reflexes were present.  All lower 
extremity sensations were intact.  There was no motor 
weakness in the upper extremities; all reflexes were normal.  
The pertinent diagnoses were chronic back pain, and 
paresthesias of upper extremities with no evidence of 
pathology by clinical tests.  

EMG and Nerve Conduction studies of the upper extremities in 
March 1993 were interpreted as showing no evidence of 
cervical radiculopathy, carpal tunnel syndrome, or ulnar 
nerve entrapment in either upper extremity.  
A copy of a decision from Social Security Administration, 
dated in November 1989, indicates that the veteran was found 
to have been under a disability since June 1, 1988, primarily 
as a result of pain and other defects caused by a low back 
disorder.  An attached medical statement from James D. 
Wimpee, M.D. indicates that the veteran was seen for 
evaluation in June 1989, at which time he complained of low 
back pain, tingling and numbness in the left arm and left 
leg, intermittently, and weakness of grasp or grip in the 
left hand.  Dr. Wimpee noted that the veteran had some post 
traumatic changes because of the relative severity of the x-
ray changes for a man that young.  He opined that the veteran 
could be rehabilitated for gainful employment, especially 
with vocational training.  Dr. Wimpee stated that until the 
veteran got into a very intensive physiotherapy program and 
some mild medication and possibly a back brace, he was going 
to have a significant amount of muscle spasm.  Dr. Wimpee 
reported that significant physical findings on examination 
were marked limitation in the lumbar spine with muscle spasm 
supplemented by x-ray changes.  The diagnosis was post-
traumatic arthritis of the disc joints and the posterior 
apophyseal joints throughout the region of lumbar 2, 3, and 
4, as manifested by compression fractures, malalignment of 
the posterior apophyseal joints and scoliosis.  

The veteran was afforded a VA neurological evaluation in 
December 1993, at which time he reported that he continued to 
have considerable back pain, and occasional pain that 
radiated down into the legs.  He indicated that the back pain 
was aggravated by standing, bending, or walking for any 
prolonged period of time.  He denied any numbness in the legs 
or feet.  He indicated that he had developed some weakness 
and numbness in the left arm.  On examination, it was noted 
that the veteran's gait was essentially normal.  There was no 
evidence of a foot drop.  His gait was slightly broad based 
and he walked carefully to prevent jarring the back and 
causing pain.  Motor examination revealed well-developed 
muscles in both upper extremities.  His grip strength was 
good, bilaterally.  Flexion-extension at the elbow was good, 
bilaterally.  Abduction-adduction at the shoulder was good 
bilaterally, despite the fact that he had weakness of the 
left arm.  The examiner indicated that he was unable to 
demonstrate weakness in upper or lower extremities. Sensory 
testing revealed normal sensation to pinprick throughout both 
feet and both arms, and no sensory deficits were detected.  
The examiner stated that there was no neurological way that 
the fractures at L2, L3 and L4 could cause the veteran to 
have any weakness in the left upper extremity.  He further 
noted that from a neurological standpoint, he did not find 
anything that would prevent the veteran from working in an 
industrial situation.  

The veteran was afforded a VA orthopedic examination in 
January 1994, at which time he indicated that the pain in his 
back and neck was increased by coughing and sneezing.  The 
examiner stated that he did not find any paraspinal muscle 
spasm on examining the cervical spine.  The veteran actively 
flexed his cervical spine to the point where he touched his 
sternum.  Active hyperextension was within 20 degrees of 
complete active hyperextension.  Active rotation, left and 
right, was 70 degrees.  Tilting left and right was 45 
degrees.  The biceps, triceps and brachioradialis reflexes 
were normoactive and equal.  There was no intrinsic weakness 
of either upper extremity.  The right arm measured 10 1/4 
inches, and the left arm measured 10 inches.  Both forearms 
measured 9 1/2 inches.  Examination of the lumbar spine 
revealed no list, scoliosis, or paraspinal muscle spasm.  
Active flexion of the lumbar spine was 45 degrees and he 
complained of back pain.  Active hyperextension was -5 
degrees; tilting left and right was 15 degrees.  Knee and 
ankle jerks were normoactive and equal bilaterally.  Straight 
leg raising was negative, bilaterally.  There was no weakness 
of the anterior tibialis, extensor hallucis longus, short toe 
flexors, or peroneals on either side.  Both thighs measured 
18 inches; both calves measured 13 1/2 inches.  

X-ray studies of the lumbar spine revealed normal alignment.  
The sacroiliac joints were open; there was spina bifida 
occulta at S1; on the lateral of the lumbar spine, there 
appeared to be a healed compression fractures at the bodies 
of L3 and L4; there appeared to be loss of no greater than 30 
percent loss of height of the vertebrae anteriorly; there was 
no posterior protrusion of bony fragments or angulation at 
the fracture sites.  There was no evidence of fracture 
defects of the pars inarticularis.  Films of the cervical 
spine were essentially normal.  The impression was 
compression fracture, bodies of L4 and L3, with less than 30 
percent loss of height, and no objective evidence of any 
orthopedic disease involving the cervical spine.  The 
examiner stated that there did not appear to be any evidence 
from an objective standpoint why the veteran could not do his 
regular work activities; he noted that the only difficulty 
the veteran might have would be in lifting objects of 50 
pounds or greater on a repetitive basis.  

At the veteran's personal hearing in October 1996, it was 
contended that he was suffering from a lot of pain and had 
been "toughing it out" ever since he got out of service.  
He testified that he had not worked ever since he got out of 
service, primarily because of pain in his lower and upper 
back.  He indicated that the pain in his back was so severe 
that he was unable to sit, stand, stoop or perform any 
physical activity for any length of time.  He noted that he 
was an aircraft mechanic in service; however, he stated that 
he would not be able to perform that type of work at present.  
The veteran reported that he had applied for several jobs, 
but had failed to receive any offer for employment.  The 
veteran indicated that he was told by a manager at Wal-Mart 
that they could not hire him because he was uninsurable and, 
without insurance, they would have to face any future 
injuries at full liability to the company.  The veteran 
related that he had an area in his lower back that 
occasionally went into spasms.  He also reported sharp pains 
that traveled down his legs to about halfway between his knee 
and ankle.  He also reported a sharp pain between his 
shoulder blades, numbness, and shooting pains down in his 
arms, all the way to his fingers.  He noted a loss of 
strength in his hands as well as numbness in the whole length 
of his arms.  The veteran maintained that he was unable to 
work because he had not been given proper medical care.  He 
stated that he applied for over 200 jobs for which he was 
qualified, but had received not one interview.  

Additional medical records from the Social Security 
Administration dated from June 1988 to December 1994, include 
a medical statement from Paul J. Foxcroft, M.D., P.A., 
F.R.C.S., who notes that the veteran complained of being 
unable to work because of back pain which radiated up to his 
thoracic spine and sometimes into his neck.  The pain was 
increased by activity and was sometimes relieved by a hot 
bath.  It was further noted that the pain did not radiate to 
the veteran's legs.  The veteran also complained of 
intermittent numbness and tingling in his arms, hands and 
feet and that on two occasions he became paralyzed for about 
30 minutes.  
Dr. Foxcroft reported that examination revealed normal gait.  
The veteran had virtually no flexion of his cervical, 
thoracic or lumbar spine.  Flexing his spine, he moved his 
neck and shoulders forward 5 to 10 degrees before stopping, 
indicating that any further bending would be painful.  He was 
able to squat down to the floor with little difficulty.  He 
was able to tandem walk.  The lower extremities had full 
power, reflexes and sensation.  Straight leg raising was to 
60 degrees on both sides, and caused some low back pain.  
There was tenderness of the mid thoracic and lower lumbar 
spine.  X-rays revealed very mild scoliosis centered at L3.  
Lateral views showed evidence of an old fracture of the 3rd 
and 4th lumbar vertebrae.  There were osteophytes on the 
antero-superior borders of the 3rd and 4th lumbar vertebrae.  
Dr. Foxcroft stated that the veteran's back pain was likely a 
result of his injury.  He advised the veteran to enter a 
rehabilitation program.  He further stated that it was quite 
likely that the veteran would not be able to do any work that 
would require frequent bending, lifting or straining of his 
back.  

A SSA determination dated in December 1994 indicated that the 
veteran continued to be disabled, based on a primary 
diagnosis of degenerative joint disease of the lumbar spine.  

The veteran was afforded a VA orthopedic examination in 
February 1998, at which time he reported intermittent dull 
back pain; intermittent spasms, and sharp pains in his back, 
brought on by bending, stooping, lifting activities or 
prolonged riding in a vehicle.  He stated that he seemed to 
have an increase in his low back discomfort with weather 
changes.  He also reported minimal radiation of pain into 
both legs to the level of his knees and occasional tingling 
and numbness in his legs.  It was noted that the veteran 
occasionally wore a back brace.  He was reported to be able 
to walk three to four blocks at a time several times a day, 
and had not limited his ambulatory activities because of back 
pain.  The veteran indicated that he experienced one to two 
bad episodes of back pain per month that required him to go 
to bed for a day.  

On examination, the veteran had a normal gait and stood with 
a normal posture with his pelvis level and normal alignment 
and curvature of his cervical, thoracic, and lumbar spine.  
Examination of the neck revealed some minimal tenderness to 
firm palpation over the cervical spinous processes and some 
minimal tenderness to palpation to the extensor forearm 
muscle masses, bilaterally.  There was no evidence of atrophy 
in any of the muscles of the shoulder girdle or upper 
extremities.  Range of motion of the neck was from 0 to 60 
degrees of flexion, 0 to 50 degrees of extension, 0 to 60 
degrees of right and left lateral rotation, and 0 to 45 
degrees of right and left lateral bend, with these movements 
essentially being painless except for some mild discomfort 
with the extension maneuver.  He had full range of motion of 
the shoulders, elbows, forearms, wrists, and fingers.  His 
pulses were intact.  His reflexes at the biceps and triceps 
were graded at 1 to 2+ and symmetric.  He had on gross muscle 
testing of the upper extremities and shoulder girdle normal 
grades of strength.  Sensory testing of the upper extremities 
was normal.  Examination of the lumbar spine revealed some 
mild tenderness to palpation along the paraspinal muscle 
regions, bilaterally.  There was no evidence of true muscle 
spasm.  He was able to forward flex from 0 to 45 degrees, 
bringing his fingertips to within 1 inch of the floor, and 
reversed his lumbar lordosis during this maneuver.  Lateral 
bending was to 30 degrees, bilaterally.  Rotation was from 0 
to 45 degrees, bilaterally, with minimal discomfort.  He had 
a positive lumbar spring test.  He was able to bring his 
knees to the fully extended position in the sitting position 
and his straight leg raising test was to 80 degrees, 
bilaterally, in the supine position without significant 
complaints.  Sensory testing of the lower extremities was 
normal.  Gross muscle testing of the lower extremities was 
normal and reflexes at the knee jerks and ankle jerks were 
graded as 2+ and symmetric.  He was able to walk on tiptoes 
and heels without difficulty.  

X-rays of the cervical spine were normal.  X-rays of the 
lumbar spine showed a straightening of the lumbar lordosis.  
There were small anterior spurs at the L2-L3 and L3-L4 
levels.  There were six lumbar segments.  There was a 5 
degree lumbar scoliosis with convexity to the right.  There 
was also a slight lateral wedging of the L4 body.  There was 
slight disc narrowing at L3-L4, and there was a spina bifida 
occulta of L5.  The pertinent diagnoses were myofascial pain 
syndrome, cervical spine, shoulder girdle region, and lumbar 
spondylosis.  

The veteran was also afforded a VA neurological evaluation in 
February 1998.  Motor examination revealed 5/5 strength in 
his arms and legs without atrophy or fasciculations.  
Reflexes were 1/4 and symmetric.  Sensory examination was 
intact to pinprick in his upper extremities.  He was able to 
walk without assistance or assistive devices.  Range of 
motion of the cervical spine was limited to 80 percent of 
normal.  The pertinent diagnosis was status post cervical 
injury in 1987 without evidence of a cervical radiculopathy 
or nerve [pathology] involving the upper extremity.  The 
examiner stated that the veteran should be able to work if he 
could find employment, with restrictions of lifting no more 
than 50 pounds.  The examiner noted that the veteran did have 
a condition of the cervical spine related to his lumbar 
condition, but that there was no evidence of neurological 
deficit in the upper extremities at this time.  

B.  Legal analysis.

The veteran essentially contends that he is unable to obtain 
or maintain gainful employment as a result of severe back and 
shoulder pain, with associated numbness and weakness in both 
the lower and upper extremities.  

A total rating for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16(a).  

To warrant a total disability rating based on the veteran 
being individually unemployable due to service-connected 
disabilities, the evidence must show that he is unable to 
obtain or retain substantially gainful employment because of 
service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341.  
In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19.  

The Office of the General Counsel has held that the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation, and that VA 
regulations governing determinations of total disability for 
compensation purposes generally provide that all veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as a result of service 
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable under the circumstances. (O.G.C. Prec. 75-91, 
December 27, 1991).  The Court has endorsed that opinion.  
See Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The current combined rating of 50 percent for the service-
connected residuals of fracture, lumbar spine and myofascial 
pain syndrome of cervical spine and shoulder girdle region 
does not satisfy the schedular requirement for a total rating 
based on individual unemployability.  Although he also has: 
loss of visual acuity, bilateral hearing loss, tinnitus, 
pulmonary insufficiency, residuals of exposure to 
polyurethane paint, and restrictive blood flow to the brain, 
these are not service-connected, and may not be considered in 
determining entitlement to a total rating based on individual 
unemployability.  There remains for consideration the matter 
of whether the veteran is unemployable due to service 
connected disability on an extraschedular basis.  38 C.F.R. 
§ 3.321.  

The Board notes that while the record demonstrates that the 
veteran's service-connected back and shoulder disorders are 
of such severity that he is prevented from engaging in any 
employment which requires extended standing, there is no 
indication in the medical evidence of record that his 
service-connected disabilities prevent him from engaging in 
all other types of gainful employment.  On the most recent VA 
examination, in February 1998, the veteran indicated that he 
was able to walk three to four blocks at a time several times 
a day, and he had not limited his ambulatory activities 
because of back pain.  Moreover, examiners have consistently 
stated that the veteran would be able to work with 
limitations on lifting.  In fact, on the most recent VA 
examination in February 1998, the examiner specifically 
stated that the veteran should be able to work if the 
employment did not require lifting more than 50 pounds.  This 
is, for the most part, a medical question, and the veteran 
has not presented medical evidence to the contrary.  His 
education and occupational experience are not inconsistent 
with a sedentary type of employment. 

Under these circumstances, the Board must conclude that, 
while the veteran's service connected disabilities may have 
an adverse affect on employability, the record does not show 
that they are of such severity as preclude his participation 
in substantially gainful employment.  There is nothing in the 
record showing that his disability picture is so unique as to 
warrant extraschedular consideration, i.e. that he is 
impaired to a greater degree than any other veteran similarly 
situated would be.  Hence a total disability rating based on 
individual unemployability due to service-connected 
disabilities is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A total rating based on individual unemployability by reason 
of service-connected disabilities is denied.  



		
	George R. Senyk
	Member, Board of Veterans' Appeals



 

